Name: Commission Regulation (EEC) No 1161/84 of 27 April 1984 amending Regulation (EEC) No 896/84 laying down additional provisions concerning the grant of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/ 12 Official Journal of the European Communities 28 . 4. 84 COMMISSION REGULATION (EEC) No 1161/84 of 27 April 1984 amending Regulation (EEC) No 896/84 laying down additional provisions concerning the grant of export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for grant ­ ing export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 (3) thereof, Whereas, since the prices of milk products manufac ­ tured after the beginning of a new milk year are normally affected by the increase or decrease in inter ­ vention prices , Commission Regulation (EEC) No 896/84 (s) is intended to restrict the application of the new refunds to milk products manufactured in the new milk year ; Whereas, however, the wording of Article 1 of Regula ­ tion (EEC) No 896/84 may give rise to misunder ­ standing ; whereas it should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 896/84 is hereby replaced by the following : ' 1 . Where at the beginning of a new milk year two refund amounts are fixed for the same product and destination , the granting of the higher refund is conditional on the production of evidence :  in cases where market prices for the product are increasing, that the product exported was produced in the new milk year,  in cases where market prices are falling, that the product exported was produced before the beginning of the new milk year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 90, 1 . 4 . 1984, p. 10 . (3) OJ No L 155, 3 . 7 . 1968 , p. 1 . (&lt;) OJ No L 264, 23 . 11 . 1972, p. 1 . 5 OJ No L 91 , 1 . 4 . 1984, p. 71 .